DETAILED ACTION
This action is in response to the amendments and remarks filed 02/22/2022 in which claims 1-6, 8-9, 13-16 and 20-21 have been amended; claims 10-11 and 17-19 are canceled; thus claims 1-9, 12-16 and 20-25 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112(a) rejection of claims -9, 12-16 and 20-25 is withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
To the extent that Applicant’s argument apply to Beer alone, as now cited in the rejections, it is noted that with regard to the limitation that “where a portion of the permeate carrier not near edges thereof is not bound to the membrane”, because the spacing features 1 are located between the membrane 2 and the permeate carrier 3 the membrane is thus separated from the permeate carrier by the spacing features and the membrane and permeate carrier are thus not bonded in the areas of the spacing features, i.e. which thus include at least “a portion of the permeate carrier not near edges thereof”.
Claim Interpretation
The limitation in claims 1 and 4 that “where a portion of the permeate carrier not near edges thereof is not bound to the membrane” is interpreted to mean that the memrbane and permeate carrier are not directly bonded in a portion of the permeate carrier not near edges thereof, because even if only the edges are bonded (as in the specification and allowed for in the claims) the membrane and permeate carrier would thus still be bonded together in all parts indirectly.
The limitation in claim 14 to “not bonding the second surface of the substantially planar membrane to the porous permeate carrier” is seen to apply only to the specific step in which it is listed, because in dependent claim 20 the edges are bonded and so in the overall process “not bonding the second surface of the substantially planar membrane to the porous permeate carrier” is not possible.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-16 and 23-25 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by CA 1214114 A (hereinafter “Beer”).
Regarding Claim 1-2, 14 and 16 Beer discloses a laminated composition, a method of making it, for use in a permeable membrane system comprising: 
(a) a substantially planar porous permeate carrier 3 (see claim 1); 
(b) a substantially planar membrane 2 having a first surface suitable for contact with a fluid being processed, and a second surface opposite the first surface; 
(c) one or more spacing features 1; 
wherein the membrane is disposed such that the second surface of the membrane is adjacent the permeate carrier, with the spacing features disposed therebetween such that the spacing features do not block flow within the permeate carrier; Fig. 3, P5/L7-26, P13/L4-19.
wherein the spacing features are deposited on the second surface of the membrane and not adherent to the porous permeate carrier (P13/L5-9);
and with regard to the limitation that “where a portion of the permeate carrier not near edges thereof is not bound to the membrane” or (claim 14) “not bonding the second surface of the substantially planar membrane to the porous permeate carrier”, because the spacing features 1 are located between the membrane 2 and the permeate carrier 3 the membrane is thus separated from the permeate carrier by the spacing features and the membrane end permeate carrier are thus not bonded in the areas of the spacing features, i.e. which thus include at least “a portion of the permeate carrier not near edges thereof”.

    PNG
    media_image1.png
    234
    632
    media_image1.png
    Greyscale

Regarding Claim 3 and 15 Beer discloses the laminated composition of claim 1, but does not disclose wherein the spacing features are deposited on the porous permeate carrier and not adherent to the membrane, however this would have been an obvious alternative to bonding them to the membrane as disclosed (see rejection of claim 2) as this is merely a change in making the part integral or separable; see MPEP 2144.04(V)(B).
Regarding Claim 4 Beer discloses a laminated composition for use in a permeable spiral wound membrane system, comprising 
a porous permeate carrier 3; and 
a substantially planar membrane element 2 bounded by four edges and having an active surface for contact with a feed fluid and a second, inactive surface opposite the active surface, 
having edge spacing elements 1 deposited on the inactive surface of the planar element adjacent two opposing edges;
wherein the edge spacing elements are considered to be configured to maintain feed spacing and allow glue compaction during assembly into a laminated composition (Fig. 3, Claim 36, );
and while the edge spacing elements are disclosed to be adhered to the membrane (P13/L5-9), to simply make them separate and non-bonded would have been an obvious alternative to bonding them to the membrane as disclosed as this is merely a change in making the part integral or separable; see MPEP 2144.04(V)(B).
With regard to the spacing features being in a region of the planer element “that can be at least partially removed after rolling into a permeable membrane system”; this limitation is similarly a functional limitation which is not limiting because the region of the planer element having the spacing features is seen as being physically capable of being removed; and 
with regard to the limitation that “where a portion of the permeate carrier not near edges thereof is not bound to the membrane”, because the spacing features 1 are located between the membrane 2 and the permeate carrier 3 the membrane is thus separated from the permeate carrier by the spacing features and the membrane end permeate carrier are thus not bonded in the areas of the spacing features, i.e. which thus include at least “a portion of the permeate carrier not near edges thereof”.
Regarding Claim 5-6 Beer discloses the laminated composition membrane of claim 4, wherein the edge spacing elements may be threads/fibers (i.e. comprise solid strips) and which may be arranged parallel to each other or in a grid form all over the membrane surface (P9/L18-P10/L16) and thus some of them are seen to inherently be extending along the substantially planer membrane substantially parallel to the corresponding edges, where the solid strips are continuous for a majority of the length of the edge and (claim 6) with spaces between adjacent strips, where the solid strips are continuous for a majority of the length of the edge. Extending along
Regarding Claim 12 Beer discloses the laminated composition of claim 1 as well as its use in a device for using the membrane for separating multicomponent liquids (see claim 36). 
Regarding Claim 13 Beer discloses the apparatus of claim 12, wherein the spacing features are deposited on the second surface of the membrane (P13/L5-9). 
Regarding Claim 23 Beer discloses the laminated composition of claim 1, wherein the planar porous permeate carrier comprises a mesh (Beer P9/L8-17). 
Regarding Claim 24 Beer discloses the laminated composition of claim 4, wherein the porous permeate carrier comprises a mesh (Beer P9/L8-17).
Regarding Claim 25 Beer discloses the laminated composition of claim 4, wherein the edge spacing elements may be made of materials known to be porous and would thus have been obvious to make them porous (Beer P9/L18-P10/L16).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer further in view of US2007/0095756 (hereinafter “Hardwicke”). 
Regarding Claim 7 Beer discloses the membrane as in claim 4, but does not disclose the spacing elements are of the shape as claimed in claim 7.  However Hardwicke discloses a similar laminated membrane assembly which comprises spacing features 42/44 ; wherein the membrane is disposed such that the second surface of the membrane is adjacent the permeate carrier, with the spacing features disposed therebetween (Fig. 1 and [0019]-[0020] where the features 42/44 may be between any of the layers) and wherein the spacing elements 46 comprise comb-shaped elements, each having a continuous back disposed proximal the corresponding edge and a plurality of teeth with spaces between and extending from the continuous back away from the edge (element 46 can be described as two combed shaped elements with spaced teeth facing each other, Fig. 1).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Beer by substituting for the spacing features those as disclosed by Hardwicke because this involves the simple substitution of known flow modifying agents used between a membrane and a spacer layer next to it to obtain the predictable results of successful flow modification in the membrane channel.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer further in view of US2,518,285 (hereinafter “Coleman”).
Regarding Claim 8 Beer discloses the membrane as in claim 4, but does not disclose the spacing element comprise a portion of the substantially planer membrane folded along a fold line substantially parallel to the edge. However, the material that forms the spacing elements is not disclosed to be critical and Coleman discloses a membrane system wherein spacing elements (parts 31-39) are disposed on the membranes adjacent two opposing edges, wherein the spacing elements comprise a portion of the planar element folded along a fold line substantially parallel to the edge (Figs. 1-6; C3/L17-25; C4/L49-70).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Beer by substituting for the glue spots parts of the folded membrane as disclosed by Coleman because this is a known source of material which may be used between the membrane layers for spacing and flow modification.
Regarding Claim 9 Beer in view of Coleman discloses the membrane as in claim 8, but does not disclose the portion of the substantially planer membrane folded has one or more slots extending from the edge to the fold line, such that when folded the spacing element is not continuous along the edge, however to do so would have been obvious in order to provide pores to allow adhesive, or other fluid, to seep into the fold/spacer. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer further in view of CA2034706A1 (hereinafter “Last”).
Regarding Claim 20 Beer discloses the method as in claim 14, but does not disclose the method by which the membrane and permeate carrier are made into a spiral membrane module.
However Last discloses a method of making a spiral membrane module which involves supplying one or more membrane leaves 3, each having an active membrane surface, and disposing the leaves such that active membrane surfaces face active membrane surfaces (“the membrane 3 is folded around the feed spacer 4 such that the selective layer rests of said spacer” sentence spanning pages 3 and 4); 
disposing spacing elements 5 along two edges of at least one of the membranes on the first surface thereof, such edges called spaced edges; 
depositing adhesive 6 around the spaced edges of each membrane on the second surface thereof to form a pre-roll composition (i.e. “the envelope being closed by a means of a glued edge”, “the envelope only being glued tight at the end” an the adhesive 6 is thus expected to be on all surfaces of the “glued tight” end); then
then rolling the pre-roll composition around a center tube 2 to form a cylindrical spiral wound element such that the spaced edges are at the ends of the cylindrical spiral wound element (Fig. 3A-b and pg. 4);
mounting an anti-telescoping device with one or more ends of the assembly, attached to the edges of the membranes to discourage both telescoping motion of the membranes and radial movement of the membranes (“anti telescoping means, which ensure that the module does not telescope during operation” pg. 1, lines 16-19). 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Beer by forming the membrane module from the membrane and permeate carrier using adhesive to roll it into a spiral membrane including anti-telescoping device as disclosed by Last because this is a known method in the art to form a spiral membrane from a membrane and permeate carrier/support.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer in view of Last and further in view of US2011/0232061 (hereinafter “Jons”).
Regarding Claim Beer in view of Last discloses the method as in claim 20, and discloses that the membranes may be in the form of leaves with a spacer between two facing sheets of membrane but does not disclose wherein supplying a second substantially planar membrane comprises folding the first substantially planar membrane such that the first surface of the membrane on one side of the fold faces the first surface of the membrane on the other side of the fold. 
However Jons discloses making membrane face to face “envelopes” with spaces in-between (i.e. leaves) which comprises folding one membrane sheet to form the envelope/leaf ([0019], Fig. 4-A-B).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Beer in view of Last by forming the face-to-face membrane leaves via folding as disclosed by Jons because this is a known method in the art to form such membrane leaves.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer further in view of US5096584 (hereinafter “Reddy”).
Regarding Claim 22 Beer discloses the membrane system of claim 12 and it is used in a method of separating a fluid which inherently includes introducing fluid to a fluid inlet; using the membrane system to separate the fluid; collecting a separated fluid through a permeate outlet and; collecting a concentrated reject stream through the reject outlet. Beer does not specifically disclose that the membrane is mounted within a pressure vessel having a fluid inlet, a reject outlet, and a permeate outlet. 
However Reddy discloses a similar membrane system where the membrane system is mounted within a pressure vessel 90 having a fluid inlet 11/13, a reject outlet 13a, and a permeate outlet 15, the method comprising; introducing fluid under pressure to the fluid inlet; using the membrane system to separate the fluid; collecting a separated fluid through the permeate outlet and; collecting a concentrated reject stream through the reject outlet (C8/L47-60 and Fig. 1, 2, 2A, 5 and 7).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of separating a fluid of Beer by mounting the membrane system within a pressure vessel as disclosed by Reddy because this involves the simple substitution of known membrane module containment vessels used for separating a fluid with the membrane to obtain the predictable results of successful filtration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773